Title: Théophile Cazenove to Egbert Benson and Alexander Hamilton, 5 July 1797
From: Cazenove, Théophile
To: Benson, Egbert,Hamilton, Alexander


Philadelphia, July 5, 1797. States: “Mr. Benson’s absence retarding the answer upon my letter of the 29 May, which answer I have sollicited from your friendship, permit me to add to that letter some observations relative to the same Subject.” Asks if the Holland Land Company “is allowed to sell at 10 & 12 years credit;… will She be allowed to hold the mortgage upon the Land as a pledge for the payment?” Also asks: “What will be the consequences if the purchasers are not able to pay at the expiration of 10 or 12 years—and if then, the mortgaged lands, Sold under execution, does not produce the amount due? Will the Holland Compy. in such a case, be authorised to retake the land, & to hold that property—or must the land be sold at cash for any price and the Holld. Compy. loose the defficit, having only for that defficit, a claim against a purchaser not able to fulfill his engagements?”
